Citation Nr: 1741747	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A videoconference hearing was held in October 2015 in front of a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing was obtained and associated with the claims file.  As the VLJ who presided over a hearing must participate in the decision on the claim, the Veteran was offered the opportunity for another hearing before a VLJ who would decide his case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.   By letter dated in July 2017, the Veteran, through his attorney, waived his right to another hearing.

Subsequent to a January 2017 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in furtherance of his claim.  As his substantive appeal was received in April 2015, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking to establish service connection for PTSD and an acquired psychiatric disorder, to include generalized anxiety disorder, which he asserts are related to his active duty service in Vietnam.  Specifically, he contends that he was exposed to combat fire and was under constant stress while stationed in Vietnam.  The Board concludes that an addendum to the September 2014 VA examination is necessary before a decision can be reached on this matter.

The Veteran was afforded a VA examination in April 2011.  Although the VA examiner determined that the Veteran met stressor criterion, based on fear of hostile military or terrorist activity due to his reports of mortar attacks, the examiner concluded that, based on his findings, the Veteran's symptoms did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD.  She determined that the Veteran's overall presentation and described symptoms appeared better captured by a diagnosis of generalized anxiety disorder with some noted hypervigilance.  The examiner further opined that the Veteran's anxiety was due to or the result of war zone experiences during military service, reasoning that the Veteran exhibited normal social development and did not experience any trauma, significant stressors, or unusual health or mental problems prior to service.  His overall psychosocial adjustment and general level of functioning pre-service was well within normal expectations and there was no clinically significant functional impairment prior to his military service. 

In July 2014, the Veteran underwent a private psychiatric evaluation.  The psychologist, Dr. J. A., noted that the Veteran's stressors had been verified and conceded by VA.  He observed that VA physicians had diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), in September 2012 and April 2014.  Dr. J. A. noted that the Veteran re-experienced traumatic events through intrusive recollections and memories, bad dreams, and nightmares.  He noted that the Veteran had panic attacks and arousal problems in the form of flat line emotions, sleep problems, anger difficulties, problems with concentration and focus, startle reaction, and hypervigilance.  The Veteran reported avoidance of thoughts, feelings or conversations associated with Vietnam or activities, places, or people that might arouse recollections of it.  He was frequently agitated and was easily provoked.  The Veteran admitted to hallucinations and stated that he heard voices calling him names and would also see "things that move."  He believed people were looking and staring at him, wanting to hurt him in some way.  In conclusion, Dr. J. A. diagnosed the Veteran with PTSD and opined that it was more than at least as likely as not to be directly related to his combat experiences in Vietnam.  Further, he indicated that he had reviewed the Veteran's April 2011 VA examination, noted the Veteran's diagnosis of generalized anxiety disorder, and opined that the diagnosis did not fit the Veteran's symptoms.  Instead, Dr. J. A. determined that the Veteran had developed associated depression, symptomatic alcoholism, and generalized anxiety all related to his PTSD.  

The Veteran was afforded another VA examination in September 2014.  The examiner diagnosed unspecified anxiety disorder and unspecified depressive disorder and determined that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner noted that service treatment records were silent as to evidence of any psychiatric disturbances on active duty and there was no continuum of care from military service.  Further, the Veteran drank heavily after his Vietnam service, which confounded establishing a clear time of onset for mental health related symptoms.  The examiner also noted that the Veteran reported several post-military stressors such as a divorce and loss of romantic relationships and friendships over the years due to alcohol use and anger issues.  He reasoned that there was no way to determine how much of the Veteran's mental health issues were due to anger and drinking, as heavy alcohol usage is known to contribute to mood and sleep disturbances.  Additionally, as the Veteran's claimed in-service stressors could not be verified, the examiner reasoned that it could not be logically established that the Veteran was self-medicating.  Thus, the examiner opined that the Veteran's unspecified anxiety disorder and unspecified depressive disorder were less than at least as likely as not related to military service.  In regard to PTSD, the examiner determined that the Veteran did not meet criterion A because his claimed in-service stressors could not be verified and therefore, the Veteran could not meet the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria for PTSD.
The Board finds that the medical opinions currently of record are not adequate to decide the claim, as they are all, in some fashion, contradicting.  While the April 2011 VA examiner conceded that the Veteran's stressor was related to fear of hostile military or terrorist activity, she found that the Veteran failed to meet the remaining criteria for a diagnosis of PTSD.  Similarly, Dr. J. A. found that the Veteran met the criterion of an in-service stressor, but also found that he met the diagnosis for PTSD.  Despite the previous acknowledgements of an in-service stressor by the 2011 VA examiner and Dr. J. A., the September 2014 VA examiner determined that the Veteran did not experience a verified in-service stressor.  Therefore, the examiner concluded that that the Veteran did not meet criterion A and denied him a diagnosis of PTSD.

The Board notes that the Veteran claimed multiple in-service stressors related to his PTSD.  Although many of these stressors have not been verified, the RO conceded, in a March 2011 deferred rating, that the Veteran's reports of exposure to combat fire were consistent with types, places, and circumstances of service in Vietnam.  
38 U.S.C.A. § 3.304(f)(1).  Further, the April 2011 VA examiner confirmed that the Veteran's claimed stressor of experiencing mortar fire was related to fear of hostile military or terrorist activity.  38 U.S.C.A. § 3.304(f)(3).  Therefore, the Board concedes the occurrence of an in-service stressor and remand is necessary for an addendum opinion regarding a diagnosis of PTSD that takes into consideration the concession of an in-service stressor.  

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, while the April 2011 VA examiner found that the Veteran did not have PTSD, she did diagnosis the Veteran with generalized anxiety disorder, which she determined was due to or the result of war zone experiences during military service.  On the contrary, Dr. J. A. determined that the Veteran did not have a separate diagnosis of generalized anxiety disorder, but instead found that generalized anxiety disorder, depression, and symptomatic alcoholism had developed in association with the Veteran's PTSD.  Finally, the September 2014 VA examiner opined that the Veteran's unspecified anxiety disorder and unspecified depressive disorder were not related to service, noting a lack of continuum of care post-service.  The Board notes that the examiner failed to take into account various pieces of evidence found in the record, such as the Veteran's ex-wife's March 2009 statement stating that the Veteran had been prescribed pills for his nerves in 1967 and had continued the medication for the duration of their 12-year marriage; the Veteran's May 2009 statement that he had been treated for his nerves since leaving Vietnam; and the Veteran's statement in his April 2011 VA examination stating that he had seen a civilian doctor who had given him pills for his nerves.  Thus, remand for an addendum opinion is necessary to consider lay evidence of continuum of care and determine whether the Veteran has diagnoses of unspecified anxiety disorder and unspecified depressive disorder that are separate from a diagnosis of PTSD, and if so, whether they are related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the Veteran's September 2014 psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD at any time during the pendency of the appeal.  The examiner should note that VA concedes an in-service stressor based on mortar fire as consistent with the types, places, and circumstances of service in Vietnam.

b)  Identify all currently diagnosed acquired psychiatric disorders and, if there is a diagnosis of PTSD, determine whether the diagnosed acquired psychiatric disorders are separate from the Veteran's diagnosis of PTSD as opposed to symptomatology as part of the diagnosis of PTSD.

c)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service.

The examiner must consider the full record, to include lay evidence of continuum of care such as the March 2009 statement from the Veteran's ex-wife and the Veteran's May 2009 and April 2011 statements. 

A clear rationale for all findings must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing the above to the extent possible, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




